Ta
we oe

+ aes

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America IU DGMENT IN A CRIMINAL CASE

v. (For Offenses Committed On or After November 1, 1987)
Pedro Rincon-Bernardo Case Number. 3:19-mj-23707

ED

Kathryn A. Thickstdl i ul al

Defendant's Atidrney tata

REGISTRATION NO. 88928298

 

  

 

 

 

 

 

 

THE DEFENDANT: cour “Cue
pleaded guilty to count(s) 1 of Complaint ey ‘eA CTRIIA
[4 was found guilty to count(s)
after a plea of not guilty. . .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ' Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
L) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be’

imprisoned for a term of:

Ci TIME SERVED 2. “ days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

/ 4 .
fda fie / .
fia vin “
Received i Mek CEA AL.

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy -3:19-mj-23707

 

meen

 
